Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (KALISH, Pub. No:  US 2018-0089194; PALERMITI, US Pub. No.: 2010-0138385; KAPLAN, Pub. No:  US 2011-0016195; KAMOTANI, Pub. No:  US 2013-0195426) does not teach nor suggest in detail the limitations: 
“A method for customizing a video frame sequence and displaying a customized video frame sequence, the method comprising: receiving, by a client computer, a video data file, customization instructions, and a video frame file comprising a plurality of video frames; for each video frame from the plurality of video frames: processing, by the client computer, a video frame, from the plurality of video frames, to generate a processed video frame by executing the customization instructions on the video data file and the video frame, from the plurality of video frames; synchronizing the processed video frame with the video frame, from the plurality of video frames; wherein the processed video frame is synchronized with the video frame in the plurality of video frames by identifying a certain code depicted at a certain location in the processed video frame and searching for the video frame, in the plurality of video frames, that has the certain code; generating a morphed video frame by morphing the processed video frame synchronized with the video frame; and displaying the morphed video frame on a display device” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record KALISH does not teach or suggest in detail synchronizing a processed video frame with a video frames from a plurality of video frames such that the synchronization includes the video frame in the plurality of video frames by identifying a certain code depicted at a certain location in the processed video frame and searching for the video frame, in the plurality of video frames, that has the certain code.  The prior art is silent as to generating a morphed video frame by morphing the processed video frame synchronized with the video frame as detailed above and then displaying the morphed video frame on a display device as amended by the Applicant.  
KALISH only teaches a method for customizing a video frame sequence and displaying the customized video frame sequence that includes receiving a video data file, customization instructions, and a video frame file comprising a plurality of video frames.  The prior art also includes generalized processing of a video frame from the plurality of video frames to generate a processed video frame by executing the customization instructions on the video data file and the video frame from the plurality of video frames.  The closest NPL WANG (WANG, “Design of video players system for multi-projector tiled display wall”, 2010) discusses generally warped videos that may be synchronized on client devices for customized video presentations but is silent as to synchronizing a processed video frame with a video frames from a plurality of video frames such that the synchronization includes the video frame in the plurality of video frames by identifying a certain code depicted at a certain location in the processed video frame and searching for the video frame, in the plurality of video frames, that has the certain code as claimed by the Applicant.
Whereas, as stated above, Applicant’s claimed invention recites synchronizing a processed video frame with a video frames from a plurality of video frames such that the synchronization includes the video frame in the plurality of video frames by identifying a certain code depicted at a certain location in the processed video frame and searching for the video frame, in the plurality of video frames, that has the certain code.  The claims also recite generating a morphed video frame by morphing the processed video frame synchronized with the video frame and displaying the morphed video frame on a display device. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4-12, 14-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481